

	

		III

		109th CONGRESS

		1st Session

		S. RES. 265

		IN THE SENATE OF THE UNITED STATES

		

			October 5, 2005

			Mr. Feingold submitted

			 the following resolution; which was referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		RESOLUTION

		Recognizing 2005 as the year of the 50th

		  Anniversary of the Crop Science Society of America.

	

	

		Whereas the Crop Science Society of America was founded in

			 1955, with Gerald O. Mott as its first President;

		Whereas the Crop Science Society of America is one of the

			 premier scientific societies in the world, as shown by its world-class

			 journals, international and regional meetings, and development of a broad range

			 of educational opportunities;

		Whereas the science and scholarship of the Crop Science

			 Society of America are mission-directed, with the goal of addressing

			 agricultural challenges facing humanity;

		Whereas the Crop Science Society of America significantly

			 contributes to the scientific and technical knowledge necessary to protect and

			 sustain natural resources in the United States;

		Whereas the Crop Science Society plays a key role

			 internationally in developing sustainable agricultural management and

			 biodiversity conservation for the protection and sound management of the crop

			 resources of the world;

		Whereas the mission of the Crop Science Society of America

			 continues to expand, from the development of sustainable production of food and

			 forage, to the production of renewable energy and novel industrial

			 products;

		Whereas, in industry, extension, and basic research, the

			 Crop Science Society of America has fostered a dedicated professional and

			 scientific community that, in 2005, includes more than 3,000 members;

			 and

		Whereas the American Society of Agronomy was the parent

			 society that led to the formation of both the Crop Science Society of America

			 and the Soil Science Society of America and fostered the development of the

			 common overall management of the 3 sister societies: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)recognizes 2005

			 as the 50th Anniversary year of the Crop Science Society of America;

			(2)commends the Crop

			 Science Society of America for 50 years of dedicated service to advance the

			 science and practice of crop science; and

			(3)acknowledges the

			 promise of the Crop Science Society of America to continue to enrich the lives

			 of all citizens, by improving stewardship of the environment, combating world

			 hunger, and enhancing the quality of life for the next 50 years and

			 beyond.

			

